Title: [Diary entry: 18 June 1788]
From: Washington, George
To: 

Wednesday 18th. Thermometer at 70 in the Morning—75 at Noon And 72 at Night. Clear in the Morning; at Noon & Night Cloudy with rains about 10 Oclock for an hour. Wind at South. Rid into the Neck and to all the Plantations. Examined the grain in the Neck which appears as follow—viz.—The Wheat in field No. 7 which I expected would have been very fine scarcely merits the epithet—Middling the whole being too thin being injured by the frosts of Winter & the wet of this Spring. Of the red wheat which was sown in this field scarce any is to be seen and of the white (both imported from England) the ground

was but thinly Covered. The Corn ground Wheat in No. 3 was too thin every where—in places scarcely any. In the Orchard the Wheat in places was good—in other places indifferent—upon the whole scarcely to be denominated middling. No rust appeared among it, but the speck was as much here as in other fields—but I think not quite so much cheat. The Rye at this place may, upon the whole, be deemed Middling though a good deal injured by the Speck. In some places it stands thick & well—in others thin and much fallen down. The Barley, generally, was but indifferent; some parts of the field being low, thin, & having scarcely any head. Other parts again (particularly on the So. & West sides of the field) were pretty good. The Oats, in the aggregate may be called good and those growing from General Spotswoods Seed are very fine. The Clover in both Barley & Oats (where the grd. is tolerable) is very good. The flax is also good, but the best of it is a good deal entangled by the Winds, and beat down with the Rain. Finished plowing the Corn here to day and all the plows went to cross plowing of field No. 8 for B. Wheat but were directed to plow the So. part of it for Pease to be sown in Broad cast. Set one plow with a single horse to plow between the Pease which were planted in hills and which were getting foul. At Muddy hole the plows were throwing the So. part of field No. 3 into three feet Ridges—to be hilled for Pease. The Hoes were in the New ground at the Mansn. House. At Dogue run, Two plows were plowing for Pease. The other 3 and the Hoes were weeding Corn. At Frenchs, three plows and a Harrow were preparing for, and putting in Pease in Field No. 5. The other Plow was throwing a furrow to the Corn before the Hoes which were weeding it. At the Ferry the Plows & Hoes both were in the Corn.